DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remark, filed 02/08/2021, with respect to independent claims 1, 10 and 14 have been fully considered and are persuasive.  The previous ground of ejections have been withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
RE claim 1, as amended, the prior-art does not teach, inter alia, a motor stator comprising: a core comprising a plurality of slots, an insertion side and an extension side opposite to the insertion side, wherein each slot comprises an innermost layer, a second inner layer, a second outer layer, and an outermost layer, configured in a radial direction of the core; a plurality of hairpin wires configured to be inserted into the slots from the insertion side and protruded out of the slots from the extension side and bent in a circumferential direction of the core and extended over a span distance, wherein the hairpin wires comprise a plurality of hairpin legs each inserted into one of the innermost layer, second inner layer, second outer layer, and outermost layer, wherein the hairpin legs protrude out at the extension side and are connected to form a winding set, wherein the hairpin wires protruding out of the innermost layer extend over a first span wherein the hairpin wires comprise a first winding set having a plurality of hairpin wires each comprising a first leg protruding out of the innermost layer and a second leg protruding out of the second inner layer, wherein the first leg is bent in a first direction and extend the first span distance and the second leg is bent in a second direction and extend the second span distance, a plurality of immediately-adjacent pairs of the first leg and the second leg are connected to form the first winding set, wherein the hairpin wires further comprise a second winding set having a plurality of hairpin wires each comprising a third leg protruding out of the second outer layer and a fourth leg protruding out of the outermost layer, wherein the third leg is bent in a third direction and extend the third span distance and the fourth leg is bent in a fourth direction and extend the fourth span distance, a plurality of immediately-adjacent pairs of the third leg and the fourth leg are connected to form the second winding set.
	Claims 2, 3 and 5-9 are allowable for their dependency on claim 1.

RE claim 10, the prior-art does not teach a motor stator comprising: a core comprising a plurality of slots, an insertion side and an extension side opposite to the wherein the first span distance is different from the second span distance, and wherein an immediately-adjacent pair of the first leg and the second leg is connected to form a first winding set; and a plurality of second winding set hairpin wires, each wire comprising a third leg and a fourth leg, wherein each third leg is inserted into the third layer of the slots from the insertion side and protruded out of the slots from the extension side and bent in a third direction and extended over a third span distance, wherein each fourth leg is inserted into the fourth layer of the slots from the insertion side and protruded out of the slots from the extension side and bent in a fourth direction and extended over a fourth span distance, wherein the third span distance is different from the fourth span distance, and wherein an immediately-adjacent pair of the fourth leg and the third leg is connected to form a second winding sets wherein the first layer is an innermost layer of the slot, and the fourth layer is an outermost layer of the slot, and wherein the first span distance and the fourth span distance are substantially the same.
Claims 11-13 are allowable for their dependency on claim 10.

wherein the plurality of third legs protrude out of the second outer layer of the slots and the plurality of fourth legs protrude out of the outermost layer of the slots; bending each of the first legs in a first direction such that it extends over a first span distance; bending each of the second legs in a second direction such that it extends over a second span distance; bending each of the third legs in a third direction such that it extends over a third span distance; and bending each of the fourth legs in a fourth direction such that it extends over a fourth span distance, wherein the first span distance is different from the second span distance and the third span distance is different from the fourth span distance, and wherein the first span distance is substantially equal to the fourth span distance and the second span distance is substantially equal to the third span distance, connecting a plurality of immediately-adjacent pairs of the first leg and the second leg to form a first winding set; and connecting a plurality of immediately-adjacent pairs of the third leg and the fourth leg to form a second winding set.
Claims 15-18 and 20 are allowable for their dependency on claim 14.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS TRUONG whose telephone number is (571)270-5532.  The examiner can normally be reached on Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/THOMAS TRUONG/Primary Examiner, Art Unit 2834